On Motion for Rehearing.

PER CURIAM.
We grant the motion for rehearing, accept the transcript of proceedings, withdraw our prior opinion, and issue the following in its place.
Appellant, a homeowners’ association, challenges the trial court’s order granting a motion to compel appellant “to honor final judgment” of foreclosure. The motion was brought by appellee, a third-party purchaser at the foreclosure sale, in an attempt to resolve the amount of money due to appellant for unpaid assessments and fees for collection. Appellee did not move to intervene in the proceedings, nor can we say that the appellee was enforcing *1056the final judgment when it merely requested of the appellant an amount of unpaid assessments for which the third-party purchaser would be liable. Even if appellee had filed a motion to intervene, post-judgment intervention is extraordinary and disfavored. See PS Capital, LLC v. Palm Springs Town Homes, LLC, 9 So.3d 643, 645 (Fla. 3d DCA 2009). The appropriate way to resolve this issue, given the impasse between the parties as to the amount, was to file an independent action. See, e.g., E. Cnty. Water Control Dist. v. Lee Cnty., 884 So.2d 93, 93-95 (Fla. 2d DCA 2004).

Reversed.

WARNER, GROSS and LEVINE, JJ., concur.